UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22085 Tortoise Tortoise Return Fund, LLC (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2009 Item 1. Schedule of Investments. Tortoise Total Return Fund, LLC SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2009 Shares Fair Value Master Limited Partnerships and Related Companies - 97.4% (1) Crude/Refined Products Pipelines - 40.5% (1) Buckeye Partners, L.P. 7,800 $ 278,148 Enbridge Energy Partners, L.P. 25,350 758,725 Kinder Morgan Management, LLC (2) 27,254 1,110,866 Magellan Midstream Partners, L.P. 39,880 1,171,276 NuStar Energy L.P. 12,375 570,611 Plains All American Pipeline, L.P. 32,585 1,197,825 SemGroup Energy Partners, L.P. 11,752 38,194 Sunoco Logistics Partners L.P. 8,440 435,251 TEPPCO Partners, L.P. 30,400 688,560 6,249,456 Natural Gas/Natural Gas Liquids Pipelines - 39.6% (1) Boardwalk Pipeline Partners, LP 26,500 593,600 El Paso Pipeline Partners, L.P. 39,400 677,680 Energy Transfer Equity, L.P. 28,533 602,902 Energy Transfer Partners, L.P. 23,700 874,293 Enterprise GP Holdings L.P. 18,730 423,673 Enterprise Products Partners L.P. 53,125 1,182,031 ONEOK Partners, L.P. 11,366 462,028 Spectra Energy Partners, LP 26,400 576,576 Williams Pipeline Partners L.P. 44,100 725,886 6,118,669 Natural Gas Gathering/Processing - 14.4% (1) Copano Energy, L.L.C. 62,952 838,521 DCP Midstream Partners, LP 16,300 229,178 MarkWest Energy Partners, L.P. 43,800 507,642 Targa Resources Partners LP 32,500 291,200 Western Gas Partners LP 24,330 362,030 2,228,571 Propane Distribution - 2.9% (1) Inergy, L.P. 20,285 444,647 Total Master Limited Partnerships and Related Companies (Cost $17,089,243) 15,041,343 Short-Term Investment - 3.2% (1) First American Government Obligations Fund - Class Y, 0.14%(3) (Cost $497,024) 497,024 497,024 Total Investments - 100.6% (1) (Cost $17,586,267) 15,538,367 Liabilities in Excess of Cash and Other Assets - (0.6%) (1) (91,617 ) Total Members' Capital - 100.0% (1) $ 15,446,750 (1) Calculated as a percentage of members' capital. (2) Security distributions are paid-in-kind. (3) Rate indicated is the current yield as of March 31, 2009. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.As of March 31, 2009, the Company’s total investments at fair value were $15,538,367 and all investments were fair valued using quoted prices in active markets for identical assets (Level 1).These investments are measured on a recurring basis. As of March 31, 2009, the aggregate cost of securities for federal income tax purposes was $16,981,674. At March 31, 2009, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $1,166,833, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $2,610,140 and the net unrealized depreciation was $ 1,443,307. Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and its Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise Total Return Fund, LLC Date: May 1, 2009 By: /s/Kenneth P. Malvey Kenneth P. Malvey Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise Total Return Fund, LLC Date: May 1, 2009 By: /s/Kenneth P. Malvey Kenneth P. Malvey Chief Executive Officer Tortoise Total Return Fund, LLC Date: May 1, 2009 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
